                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


DARIAN HALL,                                      )
                                                  )
            Plaintiff,                            )
                                                  )
      vs.                                         )            Case No. 4:19CV8 JCH
                                                  )
JUSTIN BILSKEY, et al.,                           )
                                                  )
            Defendants.                           )


                               MEMORANDUM AND ORDER

       This matter is before the Court upon its review of the record. On October 11, 2019, Plaintiff

Darian Hall filed a Motion for Summary Judgment. (ECF No. 23). On November 1, 2019,

Defendants filed a Motion to Strike Plaintiff’s Motion for Summary Judgment, for failure to comply

with Fed.R.Civ.P. 56 and Local Rule 4.01(E). (ECF No. 27).

       Local Rule 4.01 provides in relevant part as follows:

       (A)     Unless otherwise directed by the Court, the moving party must file with each motion
           a memorandum in support of the motion, including any relevant argument and citations
           to any authorities on which the party relies. If the motion requires consideration of facts
           not appearing in the record, the party also must file all documentary evidence relied
           upon....
       (E)     Every memorandum in support of a motion for summary judgment must be
           accompanied by a document titled Statement of Uncontroverted Material Facts… The
           Statement of Uncontroverted Material Facts must set forth each relevant fact in a
           separately numbered paragraph stating how each fact is established by the record, with
           appropriate supporting citations(s)….

       Plaintiff did not file a Statement of Uncontroverted Material Facts with his Motion for

Summary Judgment, nor did he include any argument or citations to authorities upon which he




                                             1       
relied.1 “Even pro se litigants must comply with court rules and directives.” Soliman v. Johanns,

412 F.3d 920, 922 (8th Cir. 2005) (citation omitted). See also Johns v. City of Florissant, Case No.

4:18CV1121 AGF, 2019 WL 3323015, at *1 (E.D. Mo. Jul. 24, 2019). The Court therefore will

grant Defendants’ Motion to Strike Plaintiff’s Motion for Summary Judgment.2

        Accordingly,

        IT IS HEREBY ORDERED that Defendants’ Motion to Strike Plaintiff’s Motion for

Summary Judgment (ECF No. 27) is GRANTED, and Plaintiff’s Motion for Summary Judgment

(ECF No. 23) is STRICKEN from the record.



Dated this 6th Day of December, 2019.



                                                         /s/ Jean C. Hamilton
                                                         UNITED STATES DISTRICT JUDGE




1 Although Plaintiff did attach several exhibits to his motion, he failed to explain their relevance to his claim.
2 The deadline for filing Motions for Summary Judgment in this case currently is December 18, 2019. Plaintiff thus
remains free to file a new Motion for Summary Judgment that complies with this Court’s rules.

                                                   2        
